Title: To John Adams from Oliver Wolcott, Jr., 12 May 1798
From: Wolcott, Oliver, Jr.
To: Adams, John



T. D May 12 1798

The Secretary of the Treasury respectfully represents to the President of the United States.
That Adams Babcock of Boston has proposed to import at his own risque and expence Five hundred, or Two hundred and fifty Tons of salt Petre from India, upon condition, that the United States will agree to receive it at Sixteen Cents per pound.
That the terms are thought by the Purveyor to be reasonable.
That the Secretary of State and the Secy of War, have been consulted been consulted & and think favourably of the measure.
The principal if not the only difficulty arises from the circumstance of there being no express authority, except under the Act appropriating money for the purchase of Arms & Ammunition; which fund must be immediately invested—it is believed that it would be inexpedient to consider a Contract which may fail as an incaution of an authority to purchase Arms &ca. for immediate use.
Nevetherthel Nevertheless the Secy of the Treasy is of opinion that a Contract may with propriety be made in Confidence that Congress will hereafter provide funds if necessary
All which is submitted / by


Oliv WolcottSecy of the Treasy